Gray, C. J.
1. As the offence charged was within the jurisdiction "of the District Court, the want of an allegation of the defendant’s residence was immaterial. Gen. Sts. c. 172, § 19.
2. The statute establishing the District Court makes no provision for a trial by jury in that court, except in civil actions. In all criminal cases brought before it, the proceedings are like those in police courts, and a trial by jury can only be had in the Superior Court on appeal. St. 1872, c. 201, §§ 1, 6.
3. The remaining ground of the motion to dismiss was removed by the amendment of the original record of the District Court, and the corresponding amendment of the copy thereof. Such amendments, supplying merely clerical omissions in the record, may lawfully be made, even in criminal cases. State v. Maher, 35 Maine, 225. State v. Craton, 6 Ired. 164. Welch v. Damon, 11 Gray, 383. Commonwealth v. Phillips, 11 Pick. 28.

Exceptions overruled.